Citation Nr: 0511378	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease/hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1998 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for abdominal/pelvic pain with a noncompensable rating.  The 
veteran expressed her dissatisfaction with the rating, and in 
a December 2004 rating decision, the RO increased the rating 
to 10 percent for gastroesophageal reflux disease/hiatal 
hernia.  The veteran continues to express her dissatisfaction 
with the current evaluation and requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  In July 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in March 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.

The Board notes that in October 2002, the veteran testified 
at a travel Board hearing before the undersigned Veterans Law 
Judge.  The veteran testified that she was unable to hold 
full-time employment because of her disability.  She also 
stated that her employer sent her a written notice that put 
her on medical leave because of her condition and her 
inability to perform on a regular basis.  The Board concludes 
that any notice received from the veteran's employer related 
to her medical condition is necessary to determine the 
severity of her disability.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask her to submit any letters from her 
former employer that either placed her on 
medical leave or asked her to medically 
resign from her job.  (At her hearing, she 
testified that she received such letters 
between May and July 2002.)

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




